 In the Matter of DENTON'S,INC., T/ATHE ROBINSON-SCHWENNSTORE,1EMPLOYERandRETAIL CLERKS INTERNATIONAL ASSOCIATION,AFL, PETITIONERCase No. 9-RC-376.-Decided April 21,1919DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held in Hamil-ton, Ohio, on February 24, 1949, before Martin Sacks, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner is a labor organization claiming to represent em-ployees of the Employer.3.A question of representation exists concerning the representationof employees of the Employer within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) of the Act.'4.The appropriate unit :-The Employer owns and operates a retail department -store at Ha-milton, Ohio, known as the Robinson-Schwenn Store.All of theEmployer's operations are conducted in a 4-story building in which itemploys approximately 115 selling employees and 43 non-sellingemployees.1The name of the Employer has been amended to conform to the proofat thehearing:It appearedthat theRobinson-Schwenn Store is an operating department of Denton's, Inc.2The Petitioner requested recognition from.theEmployeras collective bargaining repre.sentative and, on the same day, January 27, 1949,filed the petition in this case.OnJanuary 28,1949, and againat thehearing the Employer refused to recognize the Peti-tioner.The Employer moved to dismiss this proceedingon the groundthat the petitiondid not set forth a refusal by the Employer to recognize the Petitioner.For reasons fullyset forth inMatter of Advance Pattern Company,80 N. L.R. B. 29,the Employer'smotionis denied.83 N. L.R. B., No. 3.35 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner contends that the unit appropriate for collectivebargaining purposes at this store consists of allsalesemployees, in-cluding regular part-time employees, elevator operators, cashier-wrappers, alteration employees, porters, and display department em-ployees, but excluding leased department employees, office clericalemployees, advertising department employees, receiving and markingdepartment employees, the Struck driver, buyers and assistant buyers,watchmen, and supervisors as defined in the Act. The Employerwould include all its employees in its store at Hamilton, Ohio, in theappropriate unit, excluding only watchmen and supervisors.3Leased department employees-TheEmployerleasesitswomen'sand children's shoe departments to the Tash Shoe Company, its mil-linery department to the Fisher Millinery Corporation, and its sewingmachine department to the White Sewing Machine Company.4Eachof the leasing arrangements is on substantially the same term, provid-ing for a rental based on net sales.The Employer hires and dischargesemployees in the leased departments, and the procedures in this regardare the same as for other employees in the store.5The storemanager,in his supervisory capacity, inspects all departments of the store, in-cluding the leased departments, several times daily.All leased de-partment employees work the same hours and punch the same timeclock as do other store employees; they also use the same employeefacilities, have thesaVievacation and sick leave benefits, have thesame rest period and purchase discount privileges, and are subject tothe same rules and regulations as are the other store employees.How-ever, the lessees pay the salaries of the leased department employees,6carry separate workmen's compensation insurance for them,and as-sume liability for their unemployment insurance and social securitytaxes.The leased department employees in this relatively small departmentstore workin close proximityto the other store employees.Theirsalariesand working conditions are thesame asthose of the other salesemployees.The Employerexercisesa substantial amount of controlover the tenure, pay rates, and working conditions of the leased depart-"The Employer'smotion to dismiss the petition on the ground that the unit sought bythe Petitioner is inappropriate is denied for reasons hereinafter stated.4 There are eight employees in the shoe departments,four employees in the millinerydepartment,and two employees in the sewing machine department.None of the lesseecorporations are affiliated with the Employer.5The Tash Shoe Company has its own supervisor for the shoe departments ; the othertwo leased departments do not have separate supervision.The Employer selects employeesfor the shoe departments and refers them to the supervisor for final consideration.TheEmployer can prevent the hiring of any employee in the shoe departments,and there isno evidence in the record that any person selected by the Employer for employment in thesedepartments has ever been rejected by the supervisor.The Employer actually pays the millinery department employees,and later reimbursesitself from funds of the lessee in its possession. DENTON'S, INC.37ment employees.We find that the leased department employees areemployees of the Employer within the meaning of the Act, and thatthey have sufficient interests in common with the other employees ofthe Employer to be joined with them for collective bargaining pur-poses.Accordingly,we shall include the leased department employeesin the unit.'Buyers and assistant buyers-TheEmployer has a chief buyer andeight other employees who have buying functions.Three of theseeight are classified as buyers,"and they go out of town to purchase mer-chandise.The other five are referred to as assistant buyers; they dotheir buying inside the store.The buyers and assistant buyers spendon the average about 20 percent of their time on buying duties, andthe rest of the time they are sales employees.They receive a 20percent higher base salary than the ordinary sales personnel.We find that the interests of the buyers and assistant buyers are moreclosely identified with management than with the other employees inthe store,and, in accordance with our policy to exclude departmentstore employees with buying functions from collective bargainingunits, we shall exclude all buyers and assistant buyers from the unithere.0Advertising department employees-Thereare two employees in thisdepartment,and the parties agree that one of them should be excludedas a confidential employee.The only evidence in the record about theother employee is that she assists the confidential employee and thatshe spends more than 50 percent of her time on advertising work.There is no evidence that this woman is a confidential or professionalemployee.Furthermore,the parties have agreed to include in theunitthe window trimmer and sign writer in the display department.We shall include the advertising department employee in the unit.Office clericalemployees,the trunk driver, and receiving and mark-ing department employees-Theoffice clerical employees,10 totaling 12in number,work in the office which occupies a portion of the fourthfloor.They are not separately supervised, but work under the directsupervision of the store manager.The latter hires and dischargesthese clericals,and fixes their salaries.The office clericals have thesame hours as the sales employees; they also have comparable salaries,'Hatter ofTaylor'8 Oak Ridge Corporation,74 N. L R.B. 930;Matter of Louie PizitzDry Goods Company,71N. L.R. B. 579;andMatter of Hale Brothers Stores, Inc.,62N. L. R. B 367. Cf.Matter of J. M High Company,78 N. L. R. B. 876.BThe chief buyer and one of the buyers arealso floor managers and admittedly super-visors.Thereis no dispute asto theirexclusion from the unit.9Matter of Denver Dry Goods Company,74 N.L.R. B. 1167;Matterof J. L.Brandeis dSons,54 N. L. R. B. 880.1° Included in this group are cashiers,bookkeepers,credit interviewers,clerks, and astenographer.844340-50-vol.-83-4 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDuse the same facilities, and they have the same rest period, sick leave,and discount privileges.There is frequent interchange of office andsales personnel.There are 15 employees in the receiving and marking department.Their task is to unload trucks, open packages, and mark the merchan-dise.There is 1 truck driver who makes local deliveries and pick-ups.Like the regular sales employees, these employees are under the super-vision of the store manager and the various floor managers.The re-ceiving and marking department employees have substantially thesame pay rates, hours, and working conditions as the sales employees.When necessary, there is some interchange of employees between thisdepartment and the selling departments.The Petitioner contends that the office clerical employees, the truckdriver, and the receiving and marking department employees fallwithin the jurisdiction of other AFL unions and are not eligible formembership in the Petitioner, and that, therefore, they should beexcluded from the unit.There is no evidence that these other AFL unions represent, orhave sought to represent, the employees in question, or that these em-ployees desire to be represented by such unions.Moreover, in ac-cordance with the Petitioner's request in other department store cases,employees such as those sought to be excluded here have been includedin the appropriate unit.'A _jurisdictional limitation on member-ship, standing alone, is not a valid reason for excluding employeesfrom a bargaining Unit. 12We have heretofore pointed out the appropriateness of a unit ofselling and non-selling employees in department store cases 13 Inthe case of office clericals,' especially, we have on numerous occasionsemphasized the strong mutual interests which they share with thesales personnel, and have for this reason included them in the over-all store unit14We see no reason to depart from that principle inthis case, and shall, accordingly, include the office, clerical employeesin the unit.11 See, for example,Matter of Denver Dry Goods Company,supra; Matter of Sears, Roe-buck & Co.,66 N. L. R. B. 285.12 SeeMatterof AmericanRepublics Corporation,78 N. LR. B. 1025;Matter of Hanna-ford Bros.Co, 78 N. LR. B. 869.Even if it be conceded that the office clerical employees,the truckdriver,and thereceiving and marking department employees are not eligible for membership in the Peti-tioner,itmay still represent them;in fact, the Petitioner stated at the hearing that itwould continue its efforts to be certified despite the finding of a unit broader than itrequests.11 SeeMatterof J. M.High Company, supra,and cases cited therein.14Matter of Louis Pixitz Dry Goods Company, supra; Matter of Montgomery Ward & Co.,Incorporated,70 N. L.R. B. 1302; andMatterof Sears,Roebuck d Co., supra. DENTON'S, INC.39the receiving and marking department employees ; however, no per-suasive reason has been advanced for excluding them.Because theirinterests in collective bargaining are the same as those of the otheremployees in the unit, they should not, in our opinion, be deprived ofrepresentation because of some alleged jurisdictional limitation onthe part of the Petitioner.We shall include these employees in theunit 15"Department heads"-ThePetitioner claims that "departmentheads" should be excluded from the unit because they are supervisors.The Employer denies that it has any such category of employees, andcontends that the only supervisors in the store are the store manager,the personnel manager, the three floor managers, and the manager ofthe shoe departments.There is evidence in the record that one of thebuyers and the assistant buyers are occasionally referred to as "de-partment heads."This is so because of their greater length of service.As we already have excluded the buyers and assistant buyers from theunit, we need not decide the question raised by the Petitioner in thisregard.We find that all employees of the Employer at its Hamilton, Ohio,department store, including regular part-time employees, elevatoroperators, cashier-wrappers, porters, the truck driver, office and cler-ical employees, and employees in the leased, advertising,16 receivingand marking, alteration, and display departments, but excludingbuyers and assistant buyers, watchmen, and supervisors as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-vision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees described in paragraph numbered 4, above,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who did25 SeeMatter of Louts PizitzDryGoods Company, supra."The parties agree,and we find, that Dorothy welch,one of the two employees in theadvertising department,should be excluded from the unit as a confidential employee. 40DECISIONSOF NATIONALLABOR RELATIONS BOARDnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collec-tive bargaining, by Retail Clerks International Association,AU'L.